IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-242-CV 



DANNY REID,


	APPELLANT

vs.



LINDA S. HALL (BRIENT), INDIVIDUALLY AND
AS INDEPENDENT EXECUTRIX OF THE ESTATE
OF ROBERT WILLIAM HALL, DECEASED,

	APPELLEE


 


FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 13,801, HONORABLE D. V. HAMMOND, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on May 26, 1992.  Appellant has not filed a
statement of facts.  Accordingly, appellant's brief was due thirty days after the transcript was
filed, that is, on June 25, 1992.  Appellant has not filed his brief.  Moreover, appellant has not
filed a motion for extension of time showing a reasonable explanation for his omission.  See Tex.
R. App. P. Ann. 74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd
w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; Justice Aboussie
   not participating]
Dismissed for Want of Prosecution
Filed:   August 12, 1992
[Do Not Publish]